Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 1 of 69




             Attachment TTT                                        PX 27, 2372
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 2 of 69




             Attachment TTT                                        PX 27, 2373
                 � Mail                X    Ad library       X    ,:-� Fast F ive Trainm   X        � Raging Bull Ched X   ,::-� Contact - Fast F1   X         Affiliate - Ragin,_   X   ,::-� Refund Policy - , X   ,::on: Refund Policy� 1   X   ,::on; Disclaimer - Fa:t   X   ,:-n! Terms & Cond1t1   X   ,:-ni Fast Five Tradin�   X   +                    -       151   X

                                 1lt                     ©   a https ://app.ragingbull.com/order/recei pt/282334                                                                                                                                                                                                 ... e *                                      Ill\ IIl    @•
                                                                                                                                                                                                                                                                                                                                                                                   "

                                                                                                                                                                Your order was successful!

                                                                                                                                                         ORDER DETAILS:

                                                                                                                                                         Fast Five Trades
                                                                                                                                                                                                                       $97
                                                                                                                                                         Subscription


                                                                                                                                                         Download Receipt                                     Product Info



                                                                                                                                                                                               Total Cost: $97
                                                                                                                                                         PAYMENT MADE WITH




                                                                                                                                                                          GO TO MEMBER HOME


                                                                                                                                                             Please allow a few minutes for your membership to
                                                                                                                                                                          take effect in our system.




Attachment TTT
                                                                                                                                                                If you have any questions caII this number:
                                                                                                                                                                                     833-785-0452
                                                                                                                                                                                                                                                                                                                                                                                       Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 3 of 69




  PX 27, 2374
                          P   Type here to search                                   Q          �l       "      f.!!   ii      Iii:       ., Raging Bull Checko...                                                                                                                                                                           A   ,!,   'k)   c:J>))
           ■                                                                                                                                                             ISi TechSmith Snagit R..,                                                                                                                                                                   :�:o: �
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 4 of 69




                      Attachment UUU
                                                PX 27, 2375
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 5 of 69




                       Attachment VVV
                                                PX 27, 2376
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 6 of 69




                       Attachment VVV
                                                PX 27, 2377
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 7 of 69




                       Attachment VVV
                                                PX 27, 2378
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 8 of 69




                       Attachment VVV
                                                PX 27, 2379
                   Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 9 of 69
                                  Fast Five Refund Request Call 9-29-2020
Raging Bull LLC                                                                                                    9/29/2020
                                                                                                                                3
                     OFFICIAL TRANSCRIPT PROCEEDING             1                  FEDERAL TRADE COMMISSION
                                                                2
                        FEDERAL TRADE COMMISSION                3   In the Matter of:                )
                                                                4   Raging Bull LLC                  )   Matter No. 2023073
                                                                5                                    )
      MATTER NO.        2023073                                 6   ------------------------------)
                                                                7                                    September 29, 2020
      TITLE             RAGING BULL LLC                         8
                                                                9
      DATE              RECORDED: SEPTEMBER 29, 2020
                                                               10
                        TRANSCRIBED: NOVEMBER 13, 2020
                                                               11            The following transcript was produced from a
      PAGES             1 THROUGH 7
                                                               12   digital file provided to For The Record, Inc. on
                                                               13   November 12, 2020.
               FAST FIVE REFUND REQUEST CALL 9-29-2020         14
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25


                                                           2                                                                    4
  1                   FEDERAL TRADE COMMISSION                  1                     P R O C E E D I N G S
  2                          I N D E X                          2                     -    -     -       -     -
  3                                                             3         FAST FIVE REFUND REQUEST CALL 9-29-2020
  4   RECORDING:                                      PAGE:     4            MR. TYNDALL:      My name is Reeve Tyndall.     I’m
  5   Fast Five Refund Request Call 9-29-2020          4        5   an investigator with the Federal Trade Commission.
  6                                                             6   This is an undercover call to area code 833-265-1270.
  7                                                             7   The date is September 29th, 2020.        The time is 2:17
  8                                                             8   p.m. Eastern Time.
  9                                                             9   ______________________________________________________
 10                                                            10            RECORDED MESSAGE:       Thank you for calling
 11                                                            11   Raging Bull.   Calls may be recorded for quality
 12                                                            12   assurance and training purposes.         Please listen
 13                                                            13   carefully as some of our menu options have changed.
 14                                                            14   Due to the current health pandemic, the wait time to
 15                                                            15   speak to a live agent is unusually long.        Please
 16                                                            16   ensure to check out our FAQ page on our member
 17                                                            17   dashboard at app.ragingbull.com under the tab Support
 18                                                            18   to assist with your issue.    Or leave a voicemail for a
 19                                                            19   request for a return phone call from one of our
 20                                                            20   agents, and we will call you back as soon as possible.
 21                                                            21            Please do not hang up and choose a different
 22                                                            22   option as requests are answered based on a first-come,
 23                                                            23   first-served basis.   Press one if you are a Raging
 24                                                            24   Bull Elite member.    Press two for sales.      Press three
 25                                                            25   if you’re experiencing issues receiving an email or



                                                                                                                1 (Pages 1 to 4)
                                         For The Record, Inc.
                            (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                 Attachment WWW
                                                                                          PX 27, 2380
              Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 10 of 69
                                  Fast Five Refund Request Call 9-29-2020
Raging Bull LLC                                                                                             9/29/2020
                                                           5                                                            7
  1   SMS alert. Press four if you are requesting a refund.     1          CERTIFICATE OF TRANSCRIPTIONIST
  2   Press five if you would like to cancel a current          2
  3   subscription’s upcoming --                                3
  4          (Selection entered.)                               4          I, Sara J. Vance, do hereby certify that the
  5          RECORDED MESSAGE: Press one if you are             5   foregoing proceedings and/or conversations were
  6   requesting a refund from Jason Bond Picks. Press two      6   transcribed by me via CD, videotape, audiotape or
  7   if you are requesting a refund for daily deposits.        7   digital recording, and reduced to typewriting under my
  8   Press three if you are requesting a refund for Profit     8   supervision; that I had no role in the recording of
  9   Prism Platinum. Press four if you are requesting a        9   this material; and that it has been transcribed to the
 10   refund for Fast Five, Sniper Report, Jackpot Trades,     10   best of my ability given the quality and clarity of
 11   Sunday Movers, or Angel Insider. Press five if you       11   the recording media.
 12   are requesting a refund on a recently renewed            12          I further certify that I am neither counsel
 13   subscription. Or press six if you are requesting a       13   for, related to, nor employed by any of the parties to
 14   refund for all other services.                           14   the action in which these proceedings were
 15          (Selection entered.)                              15   transcribed; and further, that I am not a relative or
 16          RECORDED MESSAGE: To request a refund for         16   employee of any attorney or counsel employed by the
 17   your service, please log on to your member homepage at   17   parties hereto, nor financially or otherwise
 18   app.ragingbull.com. In the left-hand navigation menu,    18   interested in the outcome of the action.
 19   please click Subscriptions under the Your Account tab.   19
 20   Please click the Request Refund button and follow the    20
 21   prompts to submit your refund request.                   21   DATE: 11/16/2020
 22          (The call was concluded.)                         22                SARA J. VANCE, CERT
 23   ______________________________________________________   23
 24          MR. TYNDALL: The call ended. Again, my            24
 25   name is Reeve Tyndall. I’m an investigator with the      25

                                                           6
  1    Federal Trade Commission. That was an undercover call
  2    to area code 833-265-1270. The date is September
  3    29th, 2020. The time is now 2:20 p.m. Eastern Time.
  4    This ends the recording.
  5           (The recording was concluded.)
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                                                                                                        2 (Pages 5 to 7)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                 Attachment WWW
                                                                                     PX 27, 2381
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 11 of 69




                       Attachment XXX
                                                 PX 27, 2382
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 12 of 69




                       Attachment XXX
                                                 PX 27, 2383
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 13 of 69




                       Attachment YYY
                                                         PX 27, 2384
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 14 of 69




                       Attachment YYY
                                                         PX 27, 2385
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 15 of 69




                       Attachment YYY
                                                         PX 27, 2386
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 16 of 69




                       Attachment ZZZ
                                                           PX 27, 2387
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 17 of 69




                       Attachment ZZZ
                                                           PX 27, 2388
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 18 of 69




                       Attachment ZZZ
                                                           PX 27, 2389
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 19 of 69




                       Attachment ZZZ
                                                           PX 27, 2390
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 20 of 69




                       Attachment ZZZ
                                                           PX 27, 2391
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 21 of 69




                       Attachment ZZZ
                                                        PX 27, 2392
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 22 of 69




                       Attachment ZZZ
                                                                    PX 27, 2393
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 23 of 69




                       Attachment ZZZ
                                                                    PX 27, 2394
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 24 of 69




                       Attachment ZZZ
                                                                    PX 27, 2395
                 Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 25 of 69

10/15/2020                                           JasonBondPicks.com - Learn to Swing Trade Penny Stocks for Huge Profits




             Become a member
             Login

      Follow @jasonbondpicks




  Jason Bond Picks




   Email Address                           Join Now You can expect 3 - 4 emails per week

  Test out my stock alert service for free

  Upgrade your portfolio: join today

  See how Jason's system works
  read more »

             Introducing Lifestyle Trading
             It’s So Easy, Even A Cave Man Can Do It

             Home
             Quick Start Guide
             Learn More
                   Trading Tools
                   Affiliate
                   Chat Guidelines
                   Meet The Traders
                   FAQ
                   Multi-Monitor Setup
             Contact Us

https://web.archive.org/web/20150108091129/http://www.jasonbondpicks.com/                                                      1/8


                                                               Attachment ZZZ
                                                                                                               PX 27, 2396
                 Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 26 of 69

10/15/2020                                           JasonBondPicks.com - Learn to Swing Trade Penny Stocks for Huge Profits

   Search Site                             Go




  Jason Bond Picks

   Hi! I’m Jason Bond! I made my mark (and my fortune) on Wall Street by spotting opportunities, pouncing and locking in those profits
   fast. Now, for the first time ever, I’ve decided to share these proven strategies and techniques.

   It’s simple. You’re in the market to make money. But even if high-priced stocks like Google move up a few points, you may still only
   realize a small gain. In my experience, and I’ve seen it happen over and over again, the big profit opportunities are in lower-cost stocks
   with future growth.

   Here are some recent picks that have paid off… and could have paid off for you!


                                            Corporate Resources (AMEX:CRRS)
         +94% or +$40,976
                                            in just 3-days


                                            Zynga (NASDAQ:ZNGA)
             +13% or +$8,774
                                            in just 3-days


                                            Liquidmetal Technologies (OTCBB:LQMT)
        +100% or +$20,205
                                            in just 5-days

   But I want to be honest with you — these kinds of plays can be risky. You have to do extensive research to make sure you’re not
   putting your money on losers. Easy to say but hard for an individual investor to do with limited time and limited resources. I will do all
   the research, identify potential winners, and alert you not only when I get in but, just as important, when I get out. If you are an active
   investor who’s interested in bigger gains faster, are willing to trade several times a week, and ready to take a bit more risk in the hunt
   for bigger payoffs, then I urge you to give my swing trade alerts a try. Join Now.

https://web.archive.org/web/20150108091129/http://www.jasonbondpicks.com/                                                                        2/8


                                                               Attachment ZZZ
                                                                                                               PX 27, 2397
                 Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 27 of 69

10/15/2020                                           JasonBondPicks.com - Learn to Swing Trade Penny Stocks for Huge Profits




  They Call Me The Blow Up King, I Think I Like It




  Making $$$ From Anywhere In The World




https://web.archive.org/web/20150108091129/http://www.jasonbondpicks.com/                                                      3/8


                                                               Attachment ZZZ
                                                                                                               PX 27, 2398
                 Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 28 of 69

10/15/2020                                           JasonBondPicks.com - Learn to Swing Trade Penny Stocks for Huge Profits




  1-Week, $12,000… Go Ahead And Supersize It!




  Blog Posts




  SPECIAL REPORT: 10 Small Cap Oil Stocks With Huge Upside
  Potential
  December 22, 2014 at 10:27 am by Jason Bond

  The sudden drop in oil prices has created a lot of chaos in the markets. Many smaller companies are not going to
  weather the storm at these depressed… »»




https://web.archive.org/web/20150108091129/http://www.jasonbondpicks.com/                                                      4/8


                                                               Attachment ZZZ
                                                                                                               PX 27, 2399
                 Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 29 of 69

10/15/2020                                           JasonBondPicks.com - Learn to Swing Trade Penny Stocks for Huge Profits




  FREE Chat Thursday And Happy Hour
  December 18, 2014 at 7:41 am by Jason Bond

  Good morning, The Santa Claus Rally is on. U.S. stock futures are rallying Thursday after the Fed said it will take
  interest rate hikes slow Wednesday. 2015 is setting up to be a GREAT… »»




  The Best Pattern To Trade On Wall Street Is …
  December 9, 2014 at 3:52 pm by Jason Bond

  … an oversold condition. Watch this video lesson to learn about my favorite chart pattern, the one I make a lot of money
  on over and over. Then down below I share my core video lesson. The video lesson I built this business on. The video
  lesson I’ve… »»

  View All Blog Posts Articles » Blog Posts Rss Feed




https://web.archive.org/web/20150108091129/http://www.jasonbondpicks.com/                                                      5/8


                                                               Attachment ZZZ
                                                                                                               PX 27, 2400
                 Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 30 of 69

10/15/2020                                           JasonBondPicks.com - Learn to Swing Trade Penny Stocks for Huge Profits

  Out AONE at $.17 +$3,148 thx LUKE!


  John C.

  Recent Results
  +$3,480

  3x Long Natural Gas (UGAZ)

  12/11 - 12/18
  +$3,000

  3x Long Natural Gas (UGAZ)

  12/8 - 12/10
  +$1,000

  VelocityShares 2x VIX (TVIX)

  12/8 - 12/8
  +$1,390

  Integrated Device Tech. (IDTI)

  11/21 - 12/8
  +$4,040

  China Advanced (CADC)

  11/18 - 12/7
  +$1,200

  3x Long Natural Gas (UGAZ)

  12/4 - 12/5
  +$3,300

  Silicon Image (SIMG)

  11/14 - 12/4
  Past results are not indicative of future profits. This table is accurate, though not every trade is represented.

  Verified profits from E*TRADE in the portfolio Jason Bond manages.


  Free Trial Signup
  Te st out my stock ale rt se rvice .
https://web.archive.org/web/20150108091129/http://www.jasonbondpicks.com/                                                      6/8


                                                               Attachment ZZZ
                                                                                                               PX 27, 2401
                 Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 31 of 69

10/15/2020                                           JasonBondPicks.com - Learn to Swing Trade Penny Stocks for Huge Profits

   Email Address                           Join Now



  Testimonials
  Jason, this new style with detailed analysis and the “stalker” watch list is fantastic! Thank you for continuing to improve
  this service.

  ~ Jeremy B.

  Jason. Just wanted to thank you for the email alert yesterday. I looked at the 5 stock picks and choose FNMA. I
  bought at $2.10 and sold at $ 2.52 for a 1 day gain of approx. $400.

  ~ Ken S.

  Good morning Jason. Just a quick note to say thank-you. I took a small position on JDST yesterday and woke up this
  morning with a weeks pay in my account. This service helps me to live a very independent lifestyle. I mean,
  it’s 6:37am and I’m pretty much done for the day, if that’s the way I want to go. So yes, thank-you.

  ~ Sean M.

  Sold my BDR swing for +$.45 / share.

  ~ Howard M.

  Thanks JB! In $BDR at $1.61 on your swing alert last week. Out today at $1.94 +20%.

  ~ Anthony M.

  Out of BDR for +$.30 / share on the swing, thanks JB.

  ~ Dario H.

  Sold BDR at $2.05 for +$.25 / share, thanks JB.

  ~ Jason E.

  Video Testimonial: Jared




                                                                                View All Video Testimonials »



https://web.archive.org/web/20150108091129/http://www.jasonbondpicks.com/                                                      7/8


                                                               Attachment ZZZ
                                                                                                               PX 27, 2402
                 Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 32 of 69

10/15/2020                                           JasonBondPicks.com - Learn to Swing Trade Penny Stocks for Huge Profits




  About Jason Bond
  I made my mark (and my fortune) on Wall Street by spotting opportunities, pouncing and locking in those profits fast. Now, for the first
  time ever, I’ve decided to share these proven strategies and techniques.

  I'm an active swing trader, meaning I normally hold stocks for just a few days or weeks at a time. I love this strategy since I don’t need to
  be glued to my monitor all day watching every tick of a stock.

  What separates me from most of the newsletters you probably have seen is I don't hide behind “paper trading”. As I alert my
  subscribers in real time via chat, text and email, I am right there beside you putting my money where my mouth is.

  Copyright © Jason Bond Picks
  Disclaimer | Terms & Conditions | Refund Policy

  Jason Bond Picks
             How I Made $11,202 In 4 Days
             This Client Made $42,590 In 4 Days
             How To Break A Trading Slump
             Retired Broker Makes $38,647
             I Can Teach You Too, Trust Me
             I’m Building A Family Of Traders

  Stay Social



  Not quite ready to commit but want to hear more from Jason Bond?
  Sign up for his free newsletter today.
   Email Address                           Join Now

  Copyright © Jason Bond Picks 2015 - Address: 835 E Lamar Blvd #263 Arlington TX 76011 - Phone: 855-527-4257
  - Contact Us

  Next Big Picks




https://web.archive.org/web/20150108091129/http://www.jasonbondpicks.com/                                                                     8/8


                                                               Attachment ZZZ
                                                                                                               PX 27, 2403
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 33 of 69




                       Attachment ZZZ
                                                         PX 27, 2404
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 34 of 69




                       Attachment ZZZ
                                                         PX 27, 2405
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 35 of 69




                       Attachment ZZZ
                                                         PX 27, 2406
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 36 of 69




                       Attachment ZZZ
                                                         PX 27, 2407
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 37 of 69




                       Attachment ZZZ
                                                         PX 27, 2408
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 38 of 69




                       Attachment ZZZ
                                                         PX 27, 2409
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 39 of 69




                       Attachment ZZZ
                                                         PX 27, 2410
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 40 of 69




           Attachment AAAA                               PX 27, 2411
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 41 of 69




           Attachment AAAA                               PX 27, 2412
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 42 of 69




           Attachment AAAA                               PX 27, 2413
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 43 of 69




           Attachment AAAA                               PX 27, 2414
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 44 of 69




                      Attachment BBBB
                                                 PX 27, 2415
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 45 of 69




                      Attachment BBBB
                                                 PX 27, 2416
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 46 of 69




                      Attachment BBBB
                                                 PX 27, 2417
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 47 of 69




                      Attachment BBBB
                                                 PX 27, 2418
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 48 of 69




                      Attachment BBBB
                                                 PX 27, 2419
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 49 of 69




                      Attachment BBBB
                                                 PX 27, 2420
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 50 of 69




                      Attachment BBBB
                                                 PX 27, 2421
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 51 of 69




                      Attachment BBBB
                                                 PX 27, 2422
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 52 of 69




                      Attachment BBBB
                                                 PX 27, 2423
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 53 of 69




                      Attachment BBBB
                                                 PX 27, 2424
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 54 of 69




                      Attachment BBBB
                                                 PX 27, 2425
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 55 of 69




                      Attachment BBBB
                                                 PX 27, 2426
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 56 of 69




                      Attachment BBBB
                                                 PX 27, 2427
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 57 of 69




                      Attachment BBBB
                                                 PX 27, 2428
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 58 of 69




                      Attachment BBBB
                                                 PX 27, 2429
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 59 of 69




                      Attachment BBBB
                                                        PX 27, 2430
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 60 of 69




                      Attachment BBBB
                                                                    PX 27, 2431
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 61 of 69




                      Attachment BBBB
                                                                    PX 27, 2432
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 62 of 69




                      Attachment BBBB
                                                                    PX 27, 2433
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 63 of 69




                      Attachment BBBB
                                                                    PX 27, 2434
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 64 of 69




                      Attachment BBBB
                                                            PX 27, 2435
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 65 of 69




                      Attachment BBBB
                                                            PX 27, 2436
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 66 of 69




                      Attachment BBBB
                                                            PX 27, 2437
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 67 of 69




                      Attachment BBBB
                                                            PX 27, 2438
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 68 of 69




                      Attachment BBBB
                                                           PX 27, 2439
Case 1:20-cv-03538-GLR Document 14-1 Filed 12/07/20 Page 69 of 69




                      Attachment BBBB
                                                           PX 27, 2440
